Citation Nr: 1603382	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral vascular disease and ischemia of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1958.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a bilateral lower extremity disability, variously characterized as peripheral vascular disease, ischemia, and claudication.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records are unavailable.  VA made a formal finding of this unavailability in February 2012 and so notified the Veteran via letter, informing him that any records in his possession should be provided.

Private treatment records from December 2004, October through December of 2005, and June 2006 indicate that the Veteran was treated for peripheral vascular disease and claudication of his bilateral lower extremities.  At no time to his physicians discuss etiology of the condition in these records.  March 2011 x-rays showed mild to moderate arterial disease in both lower extremities.

In his April 2011 claim, the Veteran stated that his bilateral lower extremity disability was the result of extreme cold temperatures he experienced in service when he was stationed in Korea for two winters, from 1955 to 1957.  The Veteran provided a March 2011 statement from a fellow soldier reporting that he too was stationed in Korea during that period and those two winters were historically cold.

Along with his April 2011 claim, the Veteran provided a March 2011 opinion from his private physician stating that in his opinion, his peripheral vascular condition of the lower extremities was related to the extreme cold he experienced in Korea.

In his April 2012 notice of disagreement, the Veteran stated that he was treated for exposure to the cold while in Korea, but he was not in possession of any records of this treatment.

The Veteran provided an October 2013 statement from a fellow soldier to corroborate his service in Korea.

At his October 2015 hearing, the Veteran reported that in Korea he was assigned to the wire section, which involved camping in the winter for 10 to 14 days at a time.  He stated that he experienced temperatures as low as 40 below zero, and noticed problems in his legs.  In service, he reported these problems and had his feet examined, but nothing was found.  He stated that soon after separation he was diagnosed.  He reported that he had been on medication for this condition for about 45 years.

The Veteran has provided private treatment records from November 2015.  His physicians in these records do not address the etiology of his condition.

VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).

The Board finds credible the Veteran's reports that he experienced extreme cold in Korea.  The Veteran's service in Korea has not been directly supported by the few records that are available of his service.  The Veteran, however, has provided extensive details about his service, including names of his commanding officer and others who served with him, as well as corroborating statements from fellow soldiers.  He printed out websites regarding his old unit that list him as a member.  The Board finds no reason not to find these statements credible.

The Board finds that the March 2011 opinion of the Veteran's private physician provides an indication that his disability is associated with the cold he experienced in Korea.  The opinion is not supported by a rationale and is therefore not sufficient to support a grant of service connection.  It does, however, trigger VA's duty to provide the Veteran with a VA examination to determine whether such a relationship exists.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his peripheral vascular condition of the lower extremities.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any bilateral lower extremity disabilities suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to the extreme cold the Veteran experienced in service, or otherwise related to service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




